DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1,6,7,11,19-27 are pending.
	Claims 1,6.7, and 11 have been amended.
	Claims 19-27 are new claims. 
	The 35 U. S. C. § 112(b) and 112 (a) rejections with respect to previous claims 1-15 hereby withdrawn in light of the claims amendment presented on 05/16/2022. 

Response to Arguments
3.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1,6,7,11,19-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jazayeri et al. (US 2011/0235085 hereinafter referred to a Jazayeri), in view of Fukao et al. (EP 1365 557 hereinafter referred to as Fukao).

Regarding claim 1
Jazayeri teaches:
“A management system comprising a management apparatus operable to manage a device in association with a service, the device, and at least one service server operable to provide the service” (Jazayeri Fig. 6, and [0027], A system comprising a cloud print service, anonymous registration module, registration manager, cloud aware printer etc. associated with cloud print service. The cloud print service is provided by the cloud print server).
“wherein the devicJazayeri [0156] [0012] [0027], a registration requester of the printer transmitting a registration request to the cloud print service. The registration request is intended to register the printer with the cloud print service). 
“the management apparatus, after receiving the request, transmits to the device association identification information” (Jazayeri [0157] [0159] [00164] [0027], in response to receiving the registration request, providing a unique claim code for the printer by claim code provider of the anonymous printer registration module. In addition, claim URL, and printer ID can be provided to the printer in response to the registration request. The claim code and printer ID will used to identify the printer at the cloud print service. The cloud print service is provided by the cloud print server). 
Jazayeri does not teach:
“the device transmits the association identification information to a first service server; the first service server transmits the association identification information to the management apparatus;
 the management apparatus determines whether a registered service for the device to which the association identification information was transmitted and a service of the first service server belong to a same group, wherein the registered service is provided by a second service server,
 -2-if the registered service and the service of the first service server are determined to belong to the same group, the management apparatus transmits first service-specific identification information to the first service server, and
 if the registered service and the service of the first service server are not determined to belong to the same group, the management apparatus transmits second service- specific identification information different from the first service-specific identification information to the first service server, wherein the first and second service-specific identification information are issued for the device.”
Fukao teaches:
“the device transmits the association identification information to a first service server; the first service server transmits the association identification information to the management apparatus” (Fukao [0148]- [0150], a home gateway receiving device information from the device to be registered, and forwarding the device information to the device management server as registration process). 
“the management apparatus determines whether a registered service for the device to which the association identification information was transmitted and a service of the first service server belong to a same group, wherein the registered service is provided by a second service server” (Fukao [0176], the device management server determines whether the device and the home gateway service (i.e. service provided by the gateway) belongs to the same group as service related devices based on group information stored in the service information database. See Fig. 6 for group information). 
“ -2-if the registered service and the service of the first service server are determined to belong to the same group, the management apparatus transmits first service-specific identification information to the first service server, and” (Fukao [0176], if the device and the home gateway belong to the same group as service related devices, providing service information to home gateway).
“if the registered service and the service of the first service server are not determined to belong to the same group, the management apparatus transmits second service- specific identification information different from the first service-specific identification information to the first service server, wherein the first and second service-specific identification information are issued for the device” (Fukao [0167]- [0171], teaches a process for the network device to join an existing group with home gateway using join-group request comprising  group name, password, and the device ID in order to register the device in the group. Thus, the device was not a member of the group before the join-group process completed. As explained above, once the device belong to the group, the service information provided to the gateway. Providing already registered device’s informing and registering the device’s information are not the same). 
Jazayeri and Fukao teach printing service management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri to include grouping network devices belong to user associated with the devices as disclosed by Fukao, such inclusion improve security by allowing only users to use devices belongs to the same group associated with the user (Fukao [0222]). 

Regarding claim 23,
Jazayeri teaches:
“A management apparatus comprising: at least one memory that stores instructions; and at least one processor that, upon executing the stored instructions, functions as:” (Jazayeri [0124] [0125], a computing device including a processor and memory to implement the disclosed system in Fig. 1).
“a first transmission unit configured to transmit to a device association identification information, after receiving a request to register the device from the device;” (Jazayeri [0157] [0159] [00164] [0027], in response to receiving the registration request, providing a unique claim code for the printer by claim code provider of the anonymous printer registration module. In addition, claim URL, and printer ID can be provided to the printer in response to the registration request. The claim code and printer ID will used to identify the printer at the cloud print service. The cloud print service is provided by the cloud print server). 
Jazayeri does not teach:
“a reception unit configured to receive the association identification information from a first service server, based on that the device transmitted the association identification information to the first service server; 
a determination unit configured to determine whether a registered service for the device to which the association identification information was transmitted and a service of the first service server belong to a same group, wherein the registered service is provided by a second service server; a second transmission unit configured to, if the registered service and the service of the first service server are determined to belong to the same group, transmit first service- specific identification information to the first service server, and -5-a third transmission unit configured to, if the registered service and the service of the first service server are not determined to belong to the same group, transmit second service- specific identification information different from the first service-specific identification information to the first service server, wherein the first and second service-specific identification information are issued for the device”
Fukao teaches:
“a reception unit configured to receive the association identification information from a first service server, based on that the device transmitted the association identification information to the first service server;” (Fukao [0148]- [0150], the management server receiving device information from a home gateway. The home gateway received the device information from the device to be registered).
“a determination unit configured to determine whether a registered service for the device to which the association identification information was transmitted and a service of the first service server belong to a same group, wherein the registered service is provided by a second service server;” (Fukao [0176], the device management server determines whether the device and the home gateway service (i.e. service provided by the gateway) belongs to the same group as service related devices based on group information stored in the service information database. See Fig. 6 for group information). 
“a second transmission unit configured to, if the registered service and the service of the first service server are determined to belong to the same group, transmit first service- specific identification information to the first service server, and” (Fukao [0176], if the device and the home gateway belong to the same group as service related devices, providing service information to home gateway).
“ -5-a third transmission unit configured to, if the registered service and the service of the first service server are not determined to belong to the same group, transmit second service- specific identification information different from the first service-specific identification information to the first service server, wherein the first and second service-specific identification information are issued for the device” (Fukao [0167]- [0171], teaches a process for the network device to join an existing group with home gateway using join-group request comprising  group name, password, and the device ID in order to register the device in the group. Thus, the device was not a member of the group before the join-group process completed. As explained above, once the device belong to the group, the service information provided to the gateway. Providing already registered device’s informing and registering the device’s information are not the same). 
Jazayeri and Fukao teach printing service management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri to include grouping network devices belong to user associated with the devices as disclosed by Fukao, such inclusion improve security by allowing only users to use devices belongs to the same group associated with the user (Fukao [0222]). 

Regarding claim 6, the combination of Jazayeri and Fukao teaches all the limitations of claim 1.
Jazayeri does not teach:
“wherein the first service server transmits to the management apparatus the association identification information and information unique to the first service”
Fukao teaches:
“wherein the first service server transmits to the management apparatus the association identification information and information unique to the first service” (Fukao [0149] [0104], the home gateway transmitinging to the management server a registration request comprising the device ID and user ID from the gateway. The device registration request include the device ID and the user ID as administrator ID).
Jazayeri and Fukao teach printing service management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri to associate the user information along with device information as part of device registration process as disclosed by Fukao, such association helps to assign particular user such as administrator for the particular device (Fukao [0149] [0104]). 

Regarding claim 7, the combination of Jazayeri and Fukao teaches all the limitations of claim 6.
Fukao teaches:
“wherein the information unique to the server includes identification information of the service provided by the first server.” (Fukao [0149] [0104], and Fig. 14 the user ID reads from the user information database of the gateway that provides plurality of user information such password).
Jazayeri and Fukao teach printing service management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri to associate the user information along such as user ID with device information as part of device registration process as disclosed by Fukao, such association helps to assign particular user, such as administrator for the particular device (Fukao [0149] [0104]). 

Regarding claim 11, the combination of Jazayeri and Fukao teaches all the limitations of claim 6.
Fukao teaches:
“wherein the management apparatus transmits information related to the service to the device after the first or second service-specific identification information is issued” (Fukao [00176] [0177], providing device-to-device communication information to the network device after the service the home gateway received the service information that indicates the network device belongs to the same group). 
Jazayeri and Fukao teach printing service management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri to include device-to-device communication information for network device as disclosed by Fukao, such inclusion helps to establish service related communication between service related devices such as gateway and printer (Fukao [0177]). 
  
Regarding claims 19 and 24, the combination of Jazayeri and Fukao teaches all the limitations of claims 1 and 23.
Jazayeri teaches:
“wherein the device has a printing function” (Fig. 6, cloud aware printer). 

Regarding claims 20 and 25, the combination of Jazayeri and Fukao teaches all the limitations of claims 1and 23.
Jazayeri do not teach:
“wherein the device has a scan function” 
Fukao teaches:
“wherein the device has a scan function” (Fukao [0178] Fig. 1, and teaches a printer integrated with fax service (inherently, the document will be scanned by the printer).  Furthermore, one of the network devices implanted as a canner). 
Jazayeri and Fukao teach printing service management. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri to include a scanner for network devices as disclosed by Fukao, such inclusion help to implement a fax service using scanner (Fukao [0178]). In addition, it would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)).

Regarding claims 21 and 26, the combination of Jazayeri and Fukao teaches all the limitations of claim 1.
Jazayeri teaches: 
“wherein the management apparatus determines whether an expiration date of the association identification information received from the first service server expires or not, and -4-if the expiration date is determined to expire, the management apparatus transmits to the first service server information indicating that a registration is not possible” (Jazayeri [0157][0010], teaches printer registration process using a claim code to be used within time-to-live, after which the claim code will expire and be invalid if not used by its time. The claim code will be used to register the user along with printer in the cloud print service. Thus, if the claim code expired, such registration won’t be performed).  


6.	Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jazayeri et al. (US 2011/0235085 hereinafter referred to a Jazayeri), in view of Fukao et al. (EP 1365 557 hereinafter referred to as Fukao), and further in view of Lynton (US 2003/0149573 hereinafter referred to as Lynton).

Regarding claims 22 and 27, the combination of Jazayeri and Fukao teaches all the limitations of claims 1 and 23.
Jazayeri and Fukao do not teach: 
“wherein, if the association identification information received from the first service server is information which was not transmitted to any devices, the management apparatus transmits to the first service server information indicating that a registration is not possible.”
Lynton teaches:
“wherein, if the association identification information received from the first service server is information which was not transmitted to any devices, the management apparatus transmits to the first service server information indicating that a registration is not possible.” (Lynton [0035] [0038], already registered device will not be registered when registration request is received from the device. Lynton also disclosed assigning device ID for unregistered device. Therefore, device ID won’t be provided when registration request is received from the registered device). 
Jazayeri, Fukao, and Lynton teach managing printing service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jazayeri and Fukao to include a feature to determine whether to register a device at registration system as disclosed by Lynton, such determination helps to avoid duplicate device registration for already registered devices (Lynton [0035]).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456